Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on February 3, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (7,006,741) in view of Gonnering (US 2004/0097912 A1).
Regarding claims 1 and 9, Yu discloses a shaped configurable display and a method of providing such comprising: a housing (109 in Fig. 11A); a rectangular flat panel display device (101, see Fig. 3 which shows input end can be a square grid pattern which constitutes a rectangular flat panel display device); a bundle of fiber optic cables (103) comprising a plurality of tapered fiber optic cables (104) each of which is tapered, the bundle of fiber optic cables having a first round end and a second round end, the second round end having an area that is greater than the area of the first round end (see Fig. 11C); whereby a portion of an image on the rectangular flat panel display device that is input to the first round end is enlarged and displayed on each of the plurality of tapered fiber optic cables at the second round end; and a truncated cone (see Fig. 11A, bundle of optical fibers 103 form a truncated cone) wherein the bundle of fiber optic cables are held together, wherein the image displayed on each of the plurality of tapered fiber optic cables at the second end of the truncated cone is formed in a cross-sectional shape of the truncated cone.

Regarding claims 5 and 11, Yu discloses the first and second round ends are substantially planar in Fig. 11B.
Regarding claims 6 and 12, Yu discloses the bundle of fiber optic cables comprising the plurality of fiber tapered optic cables having different lengths in Fig. 11A.
Regarding claims 7 and 13, Yu discloses the lengths of the tapered fiber optic cables near a center of the bundle of fiber optic cables are shorter than the lengths of the tapered fiber optic cables near an exterior of the bundle of fiber optic cables in Fig. 11A.

Still regarding claims 8 and 14, the proposed combination of Yu and Gonnering teaches the claimed invention except for specifically stating the collective image appearing at a longitudinal end of the housing and at a longitudinal end of the display device.  However, as Yu discloses the collective image appearing at the screen 118 and faceplate 119 (see column 17, lines 11-13 describing how the beam is converted to a visible light image by screen 118 and through faceplate 119), one having ordinary skill in the art at the time of the invention would have found it obvious to remove the CCD 120 and position the screen and faceplate at the longitudinal end of the housing and display device in order to display the enlarged high resolution image to a viewer while simplifying the manufacturing process.
Claims 2-4, 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (7,006,741) in view of Gonnering (US 2004/0097912 A1) further in view of Miller et al. (7,492,998).
Regarding claims 2-4, 10 and 15-20, Yu further discloses the bundle of fiber optic cables having the shape of a truncated cone (see Fig. 11A, bundle of optical fibers 103 form a truncated cone), wherein the image displayed on each of the plurality of tapered fiber optic cables at the second end of the truncated cone is formed in a cross-sectional shape of the truncated cone, and wherein a cross-sectional shape of the truncated cone is one of round, oval, star-shaped, and polygonal other than square in Fig. 11B.  The proposed combination of Yu and Gonnering teaches the claimed invention except for a bundling member.  Sera discloses a bundling member (54 in Fig. 2) comprising a truncated cone (Fig. 4 comprises a truncated cone) wherein a bundle of fiber optic cables (46) are held together, wherein the bundling member has a truncated cone shaped outer surface and a truncated cone shaped inner surface, the bundle of fiber optic cables are held in place within the bundling member by an adhesive in column 9, lines 10-18.  Since all of the inventions relate to optical devices, one having ordinary skill in the art at the time of the invention would have found it obvious to use a bundling member as disclosed by Miller in the optical device of the proposed combination of Yu and Gonnering for the purpose of forming a durable and handleable fiber bundle.


Response to Arguments
Applicant's arguments, see pages 1-5, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 22, 2021